Case: Ge8$d659-cv-PRetmehGodBISraesb45 Page:02/2Gate Fikak 02/26/2021

United States Court of Appeals
FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE
CLERK

February 26, 2021

FILED

FES 26 2021

CLERK, U.S. DISTRICT
WESTERN DISTRICT OF
TRAY 504-310-7700 __t
600 S. MAESTRI PLACEDEPUTY
Suite 115
NEW ORLEANS, LA 70130

 

MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 20-50654 Lewis v. Hughs
USDC No. 5:20-CV-577- OLG

The court has granted the motion of Fort Bend County, Texas; Harris
County, Texas; and Dana DeBeauvoir; to file a corrected amicus
brief in this case.

Ms
Ms

Sincerely,

LYLE W. CAYCE, Clerk

COhinls Whar

By:

 

Charles B. Whitney,
504-310-7679

. Aria Branch
. Jeannette Clack

Stephanie Command

Mr.
Mr.
Mr.
Mr.
Ms.
Ms.
Mr.
Ms.
Mr.
Mr.

Todd Lawrence Disher

Mare Erik Elias

Matthew Hamilton Frederick
Kevin J. Hamilton

Skyler Howton

Gillian Kuhlmann

Justin Carl Pfeiffer

Sarah Schirack

Patrick K. Sweeten

William Thomas Thompson

Deputy Clerk

ER
